

Exhibit 10.6
Amendment to The Joint Corp. Amended and Restated 2014 Incentive Stock Plan
(effective with respect to Awards issued on or after March 3, 2020)


1.Article 8 of the Amended and Restated 2014 Incentive Stock Plan (the “Plan”)
is hereby deleted in its entirety and replaced with the following, effective for
Awards issued on or after March 3, 2020:
Article 8Change of Control; Dissolution or Liquidation
The following shall apply to Awards to the extent not otherwise provided in the
applicable Award Agreement or individual severance or employment agreement to
which a Participant is a party (and except as is necessary to satisfy the
requirements for exemption under Section 409A or the requirements of §409A of
the Code to the extent applicable):
8.1 Treatment of Outstanding Awards in Event of a Change of Control that is Not
a Corporate Transaction
(a)In the event of a Change of Control that is not also a Corporate Transaction,
all of a Participant’s outstanding Awards shall become fully vested and
exercisable, and all vesting conditions on the shares underlying Restricted
Stock Awards of a Participant shall lapse, upon the occurrence of both:
(i)A Change of Control; and
(ii)(x) Termination by the Company of such Participant for a reason other than
Cause during the Window Period; or (y) a Termination by the Participant for Good
Reason during the Window Period (the date upon which both (1) and either (2)(x)
or 2(y) have occurred shall be referred to as the “Double Trigger Date”).
(b)Notwithstanding subsection (a) above, any Award (or portion of an Award) that
is conditioned on the attainment of one or more Performance Goals shall vest, if
at all, on the basis, of actual satisfaction of the Performance Goals as of a
date reasonably proximal to the Double Trigger Date (based on pro-rated
performance metrics through such date), as determined by the Committee, in its
sole discretion. If an Award contains multiple performance periods, any
accelerated vesting provided for hereunder shall apply only to that portion of
an outstanding Award applicable to the incomplete performance period within
which the Double Trigger Date has occurred. Any performance-based Award (or
portion of such Award) that does not vest in accordance with the foregoing,
including when the Committee, in its sole discretion, determines that actual
performance is not reasonably determinable, shall be forfeited. In the case of
any adjustment in an Award hereunder, the shares subject to the Award will be
rounded down to the nearest whole share.
8.2 Treatment of Outstanding Awards in Event of a Change of Control that is a
Corporate Transaction



--------------------------------------------------------------------------------



(a) In the Event of a Change of Control that is also a Corporate Transaction,
and contingent upon the consummation of the Corporate Transaction, the Committee
may, in its sole discretion at or after grant of an Award and without the
consent of any Participant, provide for (i) the assumption of outstanding Awards
by the acquiror or successor entity (or its parent), (ii) the substitution of
new awards of comparable value covering shares of an acquiror or successor
entity (or its parent), with appropriate adjustments as to the number and kind
of shares and purchase price, (iii) the continuation of the Awards by the
Company (if the Company is the surviving corporation), or (iv) the cancellation
of the Awards in accordance with subsection (b) below. Outstanding Awards do not
have to be uniformly treated for all Participants.
(b) If and to the extent that there is no assumption, substitution or
continuation of Awards, then all outstanding Awards shall become fully vested
and exercisable, and all vesting conditions on shares underlying Restricted
Stock Awards shall lapse. Notwithstanding the forgoing, if and to the extent
that there is no assumption, substitution or continuation of an Award (or
portion of an Award) that is conditioned on the attainment of one or more
Performance Goals, then such Award shall vest, if at all, in accordance with
Section 8.1(b).
(c) With respect to any outstanding vested and nonforfeitable Awards that are
not assumed, substituted or continued, and effective only immediately before
(and conditioned upon) the consummation of the Corporate Transaction:
(i)The Committee shall take either (or both) of the following actions:
1.allow Participants to exercise any Awards of Options and SARs within a
reasonable period prior to the consummation of the Corporate Transaction and
cancel any outstanding Options or SARs that remain unexercised upon consummation
of the Corporate Transaction; or
2.cancel any or all of such outstanding Awards in exchange for a payment with
respect to each vested share subject to such canceled Award in (a) cash, (b)
stock of the Company or of a corporation or other business entity that is a
party to the Corporate Transaction, or (c) other property which, in any such
case, shall be in an amount having a fair market value equal to the fair market
value of the consideration to be paid per share of common stock in the Corporate
Transaction, reduced (but not below zero) by the exercise or purchase price per
share, if any, under such Award.
(ii) In the event that an Award has an exercise or purchase price per share
equal to or greater than the fair market value of the consideration to be paid
per share of stock in the Corporate Transaction, then such Award shall be
canceled without the payment of any consideration and shall cease to be
outstanding.
(d) Prior to any payment contemplated under this section, and pursuant to any
purchase or merger agreement or other applicable transaction agreement, the
Committee may require each Participant to (i) represent and warrant as to the
unencumbered title to the Participant’s Awards; (ii) bear such Participant’s pro
rata share of any post-closing indemnity obligations and be subject to the same
post-closing purchase price adjustments, escrow terms, offset rights, holdback
terms, and similar conditions as the other holders of common stock, subject to
any limitations or reductions as may be necessary to comply with §409A of the
2

--------------------------------------------------------------------------------



Code; and (iii) deliver customary transfer documentation as reasonably
determined by the Committee.
(e) If and to the extent that Awards are continued, assumed or replaced under
subsection (a) above and a Participant holding such an Award experiences a
Termination by the Company for a reason other than Cause during the Window
Period or there is a Termination by Participant for Good Reason during the
Window Period, then all of such Participant’s outstanding Awards shall become
fully vested and exercisable, and all vesting conditions on the shares
underlying Restricted Stock Awards of such Participant shall lapse.
Notwithstanding this subsection (e), any Award (or portion of an Award) that is
conditioned on the attainment of one or more Performance Goals shall vest, if at
all, in accordance with Section 8.1(b).
8.3 Treatment of Outstanding Awards in Event of a Dissolution or Liquidation of
the Company
In the event of a proposed dissolution or liquidation of the Company (other than
in connection with a Corporate Transaction), the Committee will notify
Participants as soon as practicable prior to such dissolution or liquidation and
provide them with the opportunity to exercise any outstanding Awards to the
extent vested as of the date immediately prior to such dissolution or
liquidation. Awards (or the portions thereof) that are vested but remain
unexercised thereafter or that are unvested or subject to forfeiture conditions
shall be canceled and cease to be outstanding. Notwithstanding the foregoing,
the Committee may, in its sole discretion, cause some or all outstanding Awards
to become fully vested, exercisable and/or no longer subject to forfeiture. In
the event that an Award has an exercise or purchase price per share equal to or
greater than the fair market value of a share of the Company’s stock (as
determined by the Committee in its sole discretion), then such Award shall be
canceled without notice to or payment of any consideration to the Participant
and shall cease to be outstanding. The exercise, cancellation or acceleration of
vesting of an Award hereunder shall be effective only immediately before the
proposed dissolution or liquidation and conditioned upon its consummation.
8.4 Definitions
A “Change of Control” means an event or the last of a series of related events
by which:
(a) any Person (as that term is used in sections 13(d) and 14(d) of the Exchange
Act, together with all of that person’s “affiliates” and “associates” as those
terms are defined in Rule 12b-2 under the Exchange Act) directly or indirectly
acquires or otherwise becomes entitled to vote stock having more than 50% of the
voting power in elections for Directors; or
(b) during any 24-month period, a majority of the members of the Board ceases to
consist of Qualifying Directors. A Director shall be considered a “Qualifying
Director” if he or she falls into any one of the following five categories:
(1) a Director at the beginning of the period (“continuing Directors”); or
(2) a Director elected to office after the start of the period by the Board with
the approval of two-thirds of the incumbent continuing Directors (an “appointed
Director”); or
3

--------------------------------------------------------------------------------



(3) a Director elected to office after the start of the period by the Company’s
stockholders following nomination for election by the Board with the approval of
two-thirds of the incumbent continuing and appointed Directors (an “elected
Director”); or
(4) a Director elected to office after the start of the period by the Board with
the approval of two-thirds of the incumbent continuing, appointed and elected
Directors; or
(5) a Director elected to office after the start of the period by the Company’s
stockholders following nomination for election by the Board with the approval of
two-thirds of the incumbent continuing, appointed and elected Directors; or
(c) A Corporate Transaction is consummated, unless, immediately following such
Corporate Transaction, holders of the Company’s voting securities immediately
prior to such Corporate Transaction beneficially own, directly or indirectly,
more than 50% of the voting power of the outstanding securities of the surviving
or acquiring entity resulting from such Corporate Transaction (including
beneficial ownership through the ultimate parent of such entity) in
substantially the same proportions as their ownership immediately prior to such
Corporate Transaction.
“Cause” means any one or more of the following: (i) the commission of any crime
involving dishonesty, breach of trust or physical harm to any person, (ii)
willfully engaging in conduct that is in bad faith or injurious to the Company
or its business (including, for example, fraud or embezzlement), (iii) gross
misconduct, whether personal or professional, which could cause harm to the
business or reputation of the Company, (iv) failure to comply with the
significant provisions of the Company’s policies as specified in the Employee
Handbook or Code of Ethics, or as otherwise adopted by the board of directors
then in effect, (v) willful and material failure to perform or observe, or gross
negligence in the performance of, the Participant’s job, including the failure
to follow the reasonable written directions of the person to whom the
Participant reports, or (vi) any breach of covenants of confidentiality,
non-competition, non-solicitation or other covenants the Participant has agreed
to with the Company.
“Corporate Transaction” means (i) a sale or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, or (ii) a merger, consolidation, share exchange or similar
transaction involving the Company, regardless of whether the Company is the
surviving entity.
“Good Reason” means one or more of the following: (i) a material reduction
during the Window Period of the Participant’s compensation where the Company has
not implemented an across-the-board reduction in compensation, or in the case of
Outside Directors, an across-the-board reduction in compensation of the Board;
(ii) other than with respect to Outside Directors, the relocation during the
Window Period (without the Participant’s prior written consent) of the
Participant’s primary work site to a location greater than seventy five (75)
miles from the Participant’s work site; or (iii) a material reduction during the
Window Period of the Participant’s duties (without the Participant’s prior
written consent) from those in effect prior to the Window Period; provided,
however, that to invoke a Termination for Good Reason, (A) the Participant must
provide written notice to the Company within thirty (30) days of the event
believed to constitute Good Reason, which notice must be within the Window
Period, (B) the Company must fail to cure such event within thirty (30) days of
the receipt of such written notice, and (C) the Participant must
4

--------------------------------------------------------------------------------



terminate employment within thirty (30) days following the expiration of the
Company’s cure period described above, which may be during or after the Window
Period.
“Termination” shall mean, for purposes of this Article 8 only, (i) in respect of
an Employee, termination of employment (but transferring employment from the
Company to a Subsidiary or from a Subsidiary to the Company or to another
Subsidiary shall not be considered a Termination); (ii) in respect of a
Consultant, his or her termination of service as a Consultant; and (iii) in
respect of an Outside Director, termination of service on the Board, or if the
Company is not the surviving entity in a Corporate Transaction, on the board of
directors of the surviving entity, which in either case, shall include the
Outside Director’s failure to be nominated or to be elected to serve as a
director. “Company” as used in this definition shall be deemed to include a
successor to or acquiror of the Company.
“Window Period” means a period beginning thirty (30) calendar days prior to the
date the Change of Control is effected and ending on the one-year anniversary of
the date the Change if Control is effected.
3.Except as expressly amended hereby, the Plan shall remain in full force and
effect. Any capitalized terms not defined herein shall have the meanings set
forth in the Plan.


Approved by the Board of Directors of The Joint Corp. on March 3, 2020.
5